DETAILED ACTION
This action is responsive to communications filed on June 28, 2022. 
Claims 1-20 are pending in the case. 
Claims 1,12, and 17 are independent claims.

Priority
	This application claims priority and includes support dating back to 6/22/2006 in provisional application 60/815467.

ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 12, and 17, the claimed invention is directed to a method, system, and apparatus for sharing part of a web page. More specifically, the claimed invention includes receiving a request for a web document, serving the web document to the web browser, displaying the web document in the web browser. Further, the claimed invention includes enabling a user to select a portion of content within the currently displayed web document wherein the portion of content is selected at the user’s discretion, displaying to the user a mechanism to share the portion of content selected by the user. Further, the claimed invention includes enabling the user to share the selected portion of content, and without requiring the user of the computing device to install an additional software component to the web browser in order to accomplish said functionality.
	Relevant prior art of record includes Blain et al., US Patent Application Publication no. US 2007/0157104 (“Blain”). Blain teaches browser toolbar may be enhanced with document content sharing functionality that permits a user to automatically share user selected document content with one or more other users using multiple messaging services. Para. 0019.  Further, a user may select content via browser 1905, and then may select an email service for sharing content via toolbar. Para. 0046. Further, see Figure 6B showing a browser interface with an added toolbar enhancement for selected content sharing.
	Blain, alone or in combination with other prior art of record, fails to teach or fairly suggest receiving a request for a web document, serving the web document to the web browser, displaying the web document in the web browser, enabling a user to select a portion of content within the currently displayed web document wherein the portion of content is selected at the user’s discretion, displaying to the user a mechanism to share the portion of content selected by the user, includes enabling the user to share the selected portion of content, and without requiring the user of the computing device to install an additional software component to the web browser in order to accomplish said functionality. 
	Accordingly, the recited subject matter of claims 1, 12, and 17 is allowable.

Regarding claims 2-11, 13-16, and 18-20, these claims depend from claim(s) and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Blain et al., US Patent Application Publication no. US 2007/0157104; 
	Churchill, Elizabeth F., et al. "Sharing multimedia content with interactive public displays: a case study." Proceedings of the 5th conference on Designing interactive systems: processes, practices, methods, and techniques. 2004.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176